 Case: 1:19-cv-06838 Document #: 65 Filed: 12/18/19 Page 1 of 1 PageID #:5013

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Kawada Co., Ltd.
                                                             Plaintiff,
v.                                                                         Case No.:
                                                                           1:19−cv−06838
                                                                           Honorable John
                                                                           Z. Lee
The Individuals, Corporations, Limited Liability
Companies, Partnerships and Unincorporated Associations
Identified on Schedule A Hereto
                                                             Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, December 18, 2019:


        MINUTE entry before the Honorable John Z. Lee:Status and motion hearing held
on 12/18/19. For the reasons stated on the record, Contextlogic's motion to intervene [41]
is granted, and its objections to the proposed preliminary injunction order is denied.
Pursuant to Plaintiff's notice of dismissal [64] Defendants No. 71, 258, 375 are dismissed
with prejudice with each side to bear its own attorney's fees and costs. Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
